ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 16 February 2022 has been entered and considered. Claims 1 and 11 have been amended. Claims 1, 4-11, and 14-20, all the claims pending in the application, are allowed. 

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 11 recites, in some variation: placing a blood sample in a transparent container; illuminating the centrifuged blood sample with an illumination source positioned at an oblique angle off of a center axis of the transparent container; imaging the centrifuged blood sample with a digital camera disposed opposite the transparent container; processing the centrifuged blood sample image and determining relative locations of component layers of the centrifuged blood sample;111121478 1170865.00687016/184,494 detecting a location of a surface of the centrifuged blood sample by mechanical contact of a liquid level height sensor with the surface of the centrifuged blood sample; and determining actual locations of the component layers of the centrifuged blood sample based on the relative locations of component layers of the centrifuged blood sample and the location of the surface of the centrifuged blood sample. The cited art of record does not teach or suggest such a combination of features. 

However, Miller does not teach or suggest that the oblique angle at which the illumination source is positioned is off a center axis of the transparent container, that a liquid level height sensor determines an actual location of a surface of the centrifuged blood sample by mechanical contact of the liquid level height sensor with the surface, or the step of determining actual locations of the component layers of the centrifuged blood sample based on the relative locations of component layers of the centrifuged blood sample and the location of the surface of the centrifuged blood sample, as required by the independent claims. 
Munro, like Miller, is directed to an optical imaging system which images an illuminated container for measuring a liquid level therein. Munro discloses that the light source which illuminates the container is disposed at a vertical offset angle such that the illumination is pointed at a downward angle off a center axis of the container. Munro discloses that the effect of disposing the light source in this way is to illuminate the liquid internally so that the imager does not receive any direct light from the light source.
However, even if combined with Miller, Munro fails to teach or suggest a liquid level height sensor determines an actual location of a surface of the centrifuged blood sample by mechanical contact of the liquid level height sensor with the surface, or the step of determining 
	Escal, like Miller, is directed to a centrifuge for liquid level analysis. Escal discloses that the centrifuge comprises a liquid level detector 63 connected by a line 64 to a control unit 27 which determines the actual height of the top of the liquid 69 in container 6. In particular, when a conductive liquid, contained in a balancing container 6 comes into contact with the lower ends of the needle 41 and the electrode 68, a conductive path is established and a current thus flows through the wires 66 and 67, and this current can be used to produce in the line 64 a signal indicating that the liquid contained in the balancing container 6 has reached a predetermined level corresponding to the level of the lower ends of the needle 41 and the electrode 68.
	However, even if combined with Miller and Munro, Escal fails to teach or suggest  determining actual locations of the component layers of the centrifuged blood sample based on the relative locations of component layers of the centrifuged blood sample and the location of the surface of the centrifuged blood sample, as required by the independent claims.
	Kolenbrander (U.S. Patent Application Publication No. 2008/0045394), like Miller, is directed to a centrifuge which is imaged by a camera in order to determine boundaries between component layers. In particular, Kolenbrander discloses that an edge 212 of the container comprises a calibration marker for determining the absolute positions of the component layers. 
	However, Applicants’ arguments on page 7 of the Amendment are found convincing. That is, Kolenbrander utilizes an imaged marker on the container itself for determining the absolute positions of the component layers. This is different from the claimed invention in which actual locations of the component layers of the centrifuged blood sample are determined based 
In summary, even if the teachings of Kolenbrander were to be cobbled together with the teachings of Miller, Munro, and Escal, the combination would not teach or suggest determining actual locations of the component layers of the centrifuged blood sample based on the relative locations of component layers of the centrifuged blood sample and the location of the surface of the centrifuged blood sample within the context of the remaining features of independent claims 1 and 11. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 11, these claims are allowed. Claims 4-10 are allowed by virtue of their dependency on claim 1. Claims 14-20 are allowed by virtue of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663